
	
		I
		112th CONGRESS
		1st Session
		H. R. 3338
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. McNerney (for
			 himself, Mr. Bishop of New York, and
			 Mr. Peters) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the identification of corporate tax haven countries and increased penalties for
		  tax evasion practices in haven countries that ship United States jobs overseas,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Outsourcing and Create American
			 Jobs Act of 2011.
		2.Identifying
			 corporate tax haven countries and increasing penalties for tax evasion
			 practices in haven countries that ship United States jobs
			 overseasNot later than one
			 year after the date of the enactment of this Act, the Secretary of the Treasury
			 shall develop and publish a list of countries the Secretary determines to be
			 corporate tax haven countries. In developing such list, the Secretary may
			 consider the following criteria:
			(1)Tax rate in the
			 country.
			(2)Lack of effective
			 exchange of information between governments.
			(3)Lack of
			 transparency in financial services sector.
			(4)Lack of
			 requirements of substantial economic activity.
			(5)Incentives which
			 may encourage a United States corporation to invest abroad rather than
			 domestically.
			(6)Other factors
			 deemed relevant by the Secretary.
			The Secretary
			 shall review and update such list every 3 years.3.Increase in
			 penalties for corporate tax evasion practices concerning returns, documents,
			 and activities relating to tax haven countries
			(a)Accuracy-Related
			 penalty on underpaymentsSection 6662 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
				
					(k)Increase in
				penalty in case of tax haven countries
						(1)In
				generalIn the case of any
				portion of an underpayment by a corporation for a taxable year which involves
				an undisclosed foreign financial asset located in a tax haven country at any
				time during such taxable year, subsection (a) shall be applied with respect to
				such portion by substituting 60 percent for 20
				percent.
						(2)Tax haven
				countryFor purposes of this subsection, the term tax haven
				country means a country on the list published under section 2(a) of the
				Stop Outsourcing and Create American Jobs Act
				of
				2011.
						.
			(b)Understatements
			 with respect to reportable transactionsSection 6662A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following:
				
					(f)Increase in
				penalty in case of tax haven countriesIn the case of any portion of a reportable
				transaction understatement by a corporation for a taxable year which involves a
				transaction that originates, terminates, or otherwise occurs in a tax haven
				country (as defined in section 6662(k)(2)), subsection (a) shall be applied
				with respect to such portion by substituting 40 percent for
				20
				percent.
					.
			(c)Fraud
			 penaltySection 6663 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following:
				
					(d)Increase in
				penalty in case of tax haven countriesIn the case of any fraud by a corporation
				involving an activity occurring in a tax haven country (as defined in section
				6662(k)(2)), subsection (a) shall be applied by substituting 100
				percent for 75
				percent.
					.
			(d)Erroneous claim
			 for credit or refundSection 6676 of the Internal Revenue Code of
			 1986 is amended by redesignating subsection (d) as subsection (e) and by
			 inserting after subsection (c) the following new subsection:
				
					(d)Increase in
				penalty in case of tax haven countriesIn the case of claim or credit by a
				corporation for any excessive amount due for credits or refunds involving funds
				held or invested in a tax haven country (as defined in section 6662(k)(2)),
				subsection (a) shall be applied by substituting 40 percent for
				20
				percent.
					.
			(e)Willful attempt
			 To evade or defeat taxSection 7201 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new sentence: In
			 the case of an attempt by a corporation which involves a tax haven country (as
			 defined in section 6662(k)(2)), the preceding sentence shall be applied by
			 substituting $1,000,000 for
			 $500,000.
			(f)Fraud and false
			 statementsSection 7206 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new sentence: In the case of an offense by a corporation described in
			 the preceding sentence which involves a tax haven country (as defined in
			 section 6662(k)(2)), the preceding sentence shall be applied by substituting
			 $1,000,000 for $500,000.
			(g)Fraudulent
			 returns, statements, or other documentsSection 7207 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new sentence: In
			 the case of an offense by a corporation described in either of the two
			 preceding sentences which involves a tax haven country (as defined in section
			 6662(k)(2)), the appropriate sentence shall be applied by substituting
			 $150,000 for $50,000.
			(h)Effective
			 date
				(1)The amendments made by subsections (a) and
			 (b) shall apply to underpayments attributable to transactions entered into
			 after the date on which the list developed under section 2 is first
			 published.
				(2)The amendment made by subsection (c) shall
			 apply to returns the due date for which (determined without regard to
			 extensions) is after the date on which the list developed under section 2 is
			 first published.
				(3)The amendment made by subsection (d) shall
			 apply to refunds and credits attributable to transactions entered into after
			 the date on which the list developed under section 2 is first published.
				(4)The amendment made
			 by subsection (e), (f), and (g) shall apply to offenses committed after the
			 date on which the list developed under section 2 is first published.
				4.Preferences in
			 Government contracts
			(a)PreferenceA Federal department or agency may give a
			 preference in the award of a contract for the procurement of goods or services
			 in a fiscal year to any potential contractor that has not engaged in
			 outsourcing during the fiscal year preceding the fiscal year in which the
			 contract is awarded.
			(b)Requirement To
			 request outsourcing information from potential contractors
				(1)In
			 generalIn any solicitation for offers for a contract issued by a
			 Federal department or agency in a fiscal year, the department or agency shall
			 request each offeror for the contract to provide information regarding whether
			 the offeror engaged in outsourcing during the fiscal year preceding the fiscal
			 year in which the contract is to be awarded.
				(2)Penalty and
			 debarmentAny offeror found to be in violation of paragraph (1),
			 including making a false statement regarding the offeror’s engagement in
			 outsourcing—
					(A)shall,
			 notwithstanding section 1001 of title 18, United States Code, be liable to the
			 United States for a civil penalty in an amount not more than the value of the
			 contract the offeror is seeking; and
					(B)shall be debarred,
			 by the head of the department or agency soliciting the offer, from contracting
			 with the Federal Government for a period of two years starting on the date on
			 which the offeror is found to be in violation of paragraph (1).
					(3)Effective
			 dateThis subsection shall apply to solicitations for contracts
			 issued on and after the date occurring one year after the date of the enactment
			 of this Act.
				(c)Outsourcing
			 definedIn this section, the term outsourcing means
			 the laying off of a United States worker from a job, and the hiring or
			 contracting for the same job to be performed in a foreign country.
			5.Deficit
			 reductionAmounts which the
			 Secretary of the Treasury estimates are received in the Treasury by reason of
			 this Act are hereby set aside for the reduction of the public debt.
		
